In a proceeding pursuant to CPLR article 78, inter alia, to compel the petitioner’s reinstatement to an elementary school teaching position pursuant to Education Law § 2510, the petitioner appeals from a judg*780ment of the Supreme Court, Westchester County (Owen, J.), dated August 30,1985, which dismissed the petition.
Ordered that the judgment is affirmed, with costs.
We concur with the determination of Special Term that the claim raised by the petitioner in the instant proceeding is barred by the principle of res judicata (see, Matter of Dionisio v Board of Educ., 118 AD2d 854, Iv denied 68 NY2d 604). A dismissal of a petition on the ground that a claim is time barred is sufficiently close to the merits for claim preclusion purposes to bar a second proceeding (see, Smith v Russell Sage Coll., 54 NY2d 185, 194). Mollen, P. J., Thompson, Rubin and Kunzeman, JJ., concur.